Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A dielectric ceramic composition comprising: a first component; and a second component, wherein as a content ratio relative to a total number of moles of the first component when converted into following oxides, the first component comprises an oxide of Ca of 0.00 mol% to 35.85 mol% in terms of CaO, an oxide of Sr of 0.00 mol% to 47.12 mol% in terms of SrO, an oxide of Ba of 0.00 mol% to 51.22 mol% in terms of BaO, an oxide of Ti of 0.00 mol% to 17.36 mol% in terms of TiO2, an oxide of Zr of 0.00 mol% to 17.36 mol% in terms of ZrO2, an oxide of Sn of 0.00 mol% to 2.60 mol% in terms of Sn02, an oxide of Nb of 0.00 mol% to 35.32 mol% in terms of Nb2O5, an oxide of Ta of 0.00 mol% to 35.32 mol% in terms of Ta205, and an oxide of V of 0.00 mol% to 2.65 mol% in terms of V205; the first component comprises at least one oxide selected from the oxide of Ca, the oxide of Sr, and the oxide of Ba, at least one oxide selected from the oxide of Ti and the oxide of Zr, and at least one oxide selected from the oxide of Nb and the oxide of Ta as essential components, and a total content ratio of the oxide of Ca in terms of CaO, the oxide of Sr in terms of SrO, and the oxide of Ba in terms of BaO is 48.72 mol% to 51.22 mol%, a total content ratio of the oxide of Ti in terms of TiO2, the oxide of Zr in terms of ZrO2, and the oxide of Sn in terms of Sn02 is 15.97 mol% to 17.36 mol%, and a total content ratio of the oxide of Nb in terms of Nb205, the Page 3 -PRELIMINARY AMENDMENT Docket No. ASH20303PCTUSoxide of Ta in terms of Ta205, and the oxide of V in terms of V205 is 31.42 mol% to 35.31 mol% relative to the total number of moles of the first component when converted into the oxides; and as a content ratio relative to a total mass of the first component when converted into the oxides, the second component comprises at least (a) an oxide of Mn of 0.005% by mass to 3.500% by mass in terms of MnO and (b) one or both of an oxide of Cu and an oxide of Ru.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “as a content ratio relative to a total mass of the first component when converted into the oxides, the second component comprises at least (a) an oxide of Mn of 0.005% by mass to 3.500% by mass in terms of MnO and (b) one or both of an oxide of Cu and an oxide of Ru” in combination with the other claim limitations. 

Regarding independent claim 2, the prior art fails to teach or suggest, alone or in combination:
A dielectric ceramic composition comprising: a first component; and a second component, wherein as the first component, a compound represented by a following general formula (1): AaM'bM2COd (1) (in the formula (1), A is represented by a general formula (2): Ba1-x-ySrXCay (2) (in the formula (2), 0 ≤ x ≤ 0.920 and 0 ≤ y ≤ 0.700); M1 is at least one element selected from Ti, Zr, and Sn; M2 is at least one element selected from Nb, Ta, and V; and 5.70 ≤ a ≤ 6.30, 1.90 ≤ b ≤ 2.10, 7.20 ≤ c ≤ 8.80, and 27.45 ≤ d ≤ 32.50) is included (with the proviso that, when Sn is included, a content ratio of the oxide of Sn in terms of SnO2 relative to a total number of moles of the oxide of Ti in terms of TiO2, the oxide of Zr in terms of ZrO2, and the oxide of Sn in terms of SnO2 is 15.00 mol% or less and when V is included, a content ratio of the oxide of V in terms of V205 relative to a total number of moles of the oxide of Nb in terms of Nb2O5, the oxide of Ta in terms of Ta205, and the oxide of V in terms of V205 is 7.50 mol% or less); and Page 4 -PRELIMINARY AMENDMENTDocket No. ASH20303PCTUSas a content ratio relative to a total mass of the first component when the first component is converted into CaO, SrO, BaO, TiO2, ZrO2, SnO2, Nb2O5, Ta205, and V205, the second component comprises at least (a) an oxide of Mn of 0.005% by mass to 3.500% by mass in terms of MnO and (b) one or both of an oxide of Cu and an oxide of Ru.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “as a content ratio relative to a total mass of the first component when the first component is converted into CaO, SrO, BaO, TiO2, ZrO2, SnO2, Nb2O5, Ta205, and V205, the second component comprises at least (a) an oxide of Mn of 0.005% by mass to 3.500% by mass in terms of MnO and (b) one or both of an oxide of Cu and an oxide of Ru” in combination with the other claim limitations. 

Regarding independent claim 3, the prior art fails to teach or suggest, alone or in combination:
A dielectric ceramic composition comprising: a first component; and a second component, wherein a compound represented by a following general formula (3): α*Caȵ1M3θ1M4 φ1Oω1-β*Sr ȵ2M3 θ2M4 φ2O ω2-y*Ba ȵ3M3 θ3M4φ3O ω3 (3) (in the formula (3), ȵ1, ȵ2, and ȵ3 are each independently values within a range of 5.70 to 6.30; θ1, θ2, and θ3 are each independently values within a range of 0.95 to 1.05; φ1, φ2, and φ3 are each independently values within a range of 0.90 to 1.10; ω1, ω2, and ω3 are each independently values within a range of 27.45 to 32.50; M3 is represented by a general formula (4): Ti2-ρ-σZrρSnσ (4) (in the formula (4), 0 ≤ ρ ≤ 2.0 and 0 ≤ σ ≤ 0.3); M4 is represented by a general formula (5):  Nb8-π-ΨTaπVΨ (in the formula (5), 0 ≤ π ≤ 8.0 and 0 ≤ Ψ ≤ 0.6); and α, β, and γ satisfy α + β + γ = 1.00) and when an arbitrary point in a ternary composition diagram is represented as (α, β, γ), the compound existing within a range surrounded by line segments linking a point A = (0.05, 0.95, 0.00), a point B = (0.70, 0.30, 0.00), a point C = (0.70, 0.00, 0.30), a point D = (0.00, 0.00, 1.00), and a point E = (0.00, 0.90, 0.10) is included as the first component; and Page 5 - PRELIMINARY AMENDMENTDocket No. ASH20303PCTUSas a content ratio relative to a total mass of the first component when the first component is converted into CaO, SrO, BaO, TiO2, ZrO2, SnO2, Nb2O5, Ta205, and V205, the second component comprises at least (a) an oxide of Mn of 0.005% by mass to 3.500% by mass in terms of MnO and (b) one or both of an oxide of Cu and an oxide of Ru.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “as a content ratio relative to a total mass of the first component when the first component is converted into CaO, SrO, BaO, TiO2, ZrO2, SnO2, Nb2O5, Ta205, and V205, the second component comprises at least (a) an oxide of Mn of 0.005% by mass to 3.500% by mass in terms of MnO and (b) one or both of an oxide of Cu and an oxide of Ru” in combination with the other claim limitations.

Cited Prior Art
Taguchi et al (US 2004/0171472) teaches relevant art in [0066-0067].
FURUKAWA et al (US 2009/0243439) teaches relevant art in [0050-0052].
Sakurai et al (US 2010/0244987) teaches relevant art in [0040-0041].
SAKURAI et al (US 2011/0223431) teaches relevant art in [0038-0039].
Kabota et al (US 2013/0056671) teaches relevant art in Fig. 1-2.
SONE et al (US 2013/0162108) teaches relevant art in [0034, 0056-0057].
Nomura et al (US 2019/0241476) teaches relevant art in Claims 1-19.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848